DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on October 3, 2022 has been entered.
Claims 1-11, 13-16, 27-33, 35, 45, 48, 65, 69, 120, 121, 123, 163 and 166-175 are pending. Applicant amended claims 1, 2, 4, 5, 9, 16, 27-31, 35, 45, 48, 65, 120, 166-170 and 172-174, and added new claim 175. Applicant also submitted new Figure 21 and amended the specification to reflect the addition of Figure 21.
Response to Arguments
	The amendment necessitated the new grounds of rejection set forth below. However, the claims remain rejected based on the disclosure of Samsoondar et al. Consequently, Applicant’s arguments with respect to the patentability of the claims have been fully considered but they are not persuasive. 
Applicant argues that the claims are patentable over the disclosure of Samsoondar et al. because Samsoondar et al. do not disclose a well/trench as recited in the claims. According to Applicant, the claimed well/trench is a recessed cavity, whereas the structure of Samsoondar et al. corresponding to the claimed well/trench protrudes from the surface of plate 718. The argument is not persuasive. It should be noted that according to Applicant’s figures, the recessed cavity (i.e. trench/well) defines a portion of the inner surface of the plate (i.e. the inner surface covers the entire inner side of the plate) (e.g. see Fig. 2A). Consequently, based on the figures, it is improper to recite a recessed cavity that is below the inner surface of the plate (i.e. the recessed cavity cannot be below itself). That said, the limitation “inner surface” is being interpreted as a location on the inner surface of a plate, rather than the entirety of the contiguous surface that defines the inner side of said plate. Based on this interpretation, the “inner surface” of plate 718 taught by Samsoondar et al. corresponds to either of the two locations identified in the annotated versions of Figures 5B and 7A below. 

    PNG
    media_image1.png
    214
    421
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    345
    674
    media_image2.png
    Greyscale

Based on this mapping of the claim language to Samsoondar et al., the examiner maintains that Samsoondar et al. teach a trench/well that is recessed with respect to the inner surface of plate 718 (see annotated Figures 5B and 7A above). 
As for Applicant’s remarks regarding the significance of the average spacing between the sample contact areas of the plates, the significance is noted. However, because Samsoondar et al. teach a trench/well that recessed with respect to the surface of plate 718, the remarks are moot. 
Claim Objections
Claims 16 and 175 are objected to because of the following informalities:  
In claims 16 and 175, the limitation “at the closed configuration” should be changed to “in the closed configuration”. 
In addition, the limitation “the structures” in claim 175 should be changed to “structures”. 
Appropriate corrections are required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 13-16, 27-33, 35, 45, 48, 65, 69, 120, 121, 123, 163 and 166-175 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. Claims not directly rejected are rejected based on dependency. 
Claim 1 is indefinite because line 7 of claim recites “the sample containment ring area”. There is no antecedent basis for the limitation. It will be presumed that the limitation refers to an area encompassed by the sample containment ring recited in line 2 of claim 1. 
Claim 1 is also indefinite because of the limitation “a trench, a well, or a combination thereof”. A structure that encompasses a combination of a well and a trench is unclear.  
Claim 9 is indefinite because it recites redundant subject matter (a well/trench) as a further component of the claimed invention (i.e. claim 1 already recites a well, a trench or a combination thereof, so why is claim 9 reciting that the claimed invention further comprises a well, a trench or a combination thereof). 
Claim 16 is indefinite because of the limitation “the sample contact area”. According to claim 1, each plate has a sample contact area. Consequently, it is unclear to which sample contact area the limitation refers.  
Claim 30 is indefinite because the scope of a segmented trench is unclear, especially given that claim 31 recites a plurality of segmented trenches. Specifically, given that a segmented trench presumably comprises many segments of sub-trenches, the delineation between a single trench comprising many segmented sub-trenches and a plurality of spaced-apart trenches is unclear.  
Claim 31 is indefinite because it is unclear how a plurality of segmented trenches constitutes a single recessed cavity. If the claim intends to recite a plurality of trenches, it cannot be done by further limiting a single trench. Instead, the claim should specify that the one or more sample containment features comprises a plurality of segmented trenches.  
Likewise, claims 45, 170, 172 and 173 are indefinite. 
Double Patenting
Claims 170 and 172 are verbatim identical. Consequently, they are duplicate claims. 
Claim Rejections - 35 USC § 103
Claims 1-11, 13-16, 27-33, 35, 45, 48, 65, 69, 120, 121, 123, 163 and 166-175 are rejected under 35 U.S.C. 103 as being unpatentable over Samsoondar et al. (US 2005/0019936 A1).
With respect to claim 1, Samsoondar et al. disclose a device for assaying a sample, the device comprising (see Fig. 7a): 
a first plate 718, a second plate 702, and a sample containment ring (overflow ring and trenches 716), wherein: 
(i) the first plate 718 and the second plate 702 are movable relative to each other into different configurations, including an open configuration and a closed configuration (see Fig. 5b); 
(ii) each plate comprises an inner surface that has a sample contact area (element 714 for the first plate, area inside wall 704 for the second plate 702) for depositing or contacting a sample that contains or is suspected of containing an analyte; and 
(iii) an area of the sample containment ring (space defining the sample containment ring) is situated on the inner surface of the first plate 718;
wherein the sample containment ring comprises one or more sample containment features in the form of a trench/well (overflow ring and trenches 716) that is below the inner surface of the first plate 718 (see Fig. 5b illustrating the depth of the trench/well; also top of wall 706 constitutes an inner surface of the first plate 718); and
wherein in the open configuration (e.g. Fig. 7a), the plates are partially or entirely separated apart. Moreover, it is evident that the spacing between the sample contact areas of the plates is larger than 300 microns in the open configuration (see [0201] disclosing that well 714 can be 2 mm deep, meaning that even in the closed configuration, some portions, e.g. bottom of well 714 and the sample contact area of the second plate 702, of the two sample contact areas are more than 300 microns apart). 
The device disclosed by Samsoondar et al. differs from the claimed invention in that Samsoondar et al. do not disclose that the spacing between the sample contact areas of the plates is from 0.1 microns to 250 microns in the closed configuration. 
However, Samsoondar et al. disclose that the device can accommodate any reasonable volume, for example a volume corresponding to a drop of blood (see [0201]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide walls 706 and 712 with any reasonably suitable height such that the average spacing between the sample contact areas of the plates falls between 0.1 microns and 250 microns in the closed configuration.    
With respect to claim 2, the device further comprises segmented spacers 706 fixed on the inner surface of the first plate 718, wherein the spacers 706 are inside the sample contact area of the second plate 704 (see Fig. 7a). 
With respect to claims 3 and 4, the sample containment feature is a well/trench (overflow ring) that is configured to hold an overflow portion of the sample, as discussed above (see also Fig. 7a).   
With respect to claim 5, the device further comprises a wall (ridged handle) that impedes the sample flowing out from an edge of the first plate 718, and the wall is shorter than the separation of the plates when the device is in the closed configuration (see Fig. 5b).  
With respect to claims 6 and 7, the sample containment ring comprises a plurality of trenches/wells 716 configured to hold an overflow portion of the sample (see Fig. 7a). 
With respect to claim 8, Samsoondar et al. disclose that the sample containment ring* can be of any conventional shape (see [0153]). Based on the disclosure, it would have been obvious to one of ordinary skill in the art to provide the sample containment ring with a polygonal shape (e.g. square). If such modification is made, then the device would comprise a plurality of walls 712 (one wall for each side of the polygon) that impede the sample from flowing out from the edges of the inner surfaces of the two plates, and the walls would be shorter than the average spacing of the plates in the open configuration. 
*The limitation “ring” is being interpreted to encompass shapes other than a circle, as evidenced by Applicant’s own specification illustrating a rectangular-shaped “ring” (see Fig. 2A).   
With respect to claim 9, the device comprises a well 714 and a trench (overflow ring) (see Fig. 7a).  
With respect to claim 10, the sample containment ring is an enclosed ring trench (see Fig. 7a).  
With respect to claim 11, Samsoondar et al. also disclose a method for assaying a sample, the method comprising: 
(a) obtaining the device described above;
(b) obtaining a sample (blood, see [0017]); 
(c) depositing the sample on one or both of the sample contact areas when the plates are in the open configuration (see [0151]); and 
(d) pressing the plates into the closed configuration to compress the sample into a layer of uniform thickness (because the sample is a liquid, it exists as a layer of uniform thickness).
With respect to claim 13, the device is a part of a system comprising an apparatus 544 for analyzing a signal from the analyte in the sample (see Fig. 5a). 
With respect to claims 14 and 15, the apparatus comprises a camera (spectroscopic apparatus, see abstract) that images the sample, and a communication unit that sends a signal to a remote location (computer) (see [0181]).
Regarding the limitation “mobile”, absent more context (e.g. it has wheels, specifying its dimensions and/or weight), the apparatus disclosed Samsoondar et al. constitutes a “mobile” apparatus given that it’s not built on site (i.e. it is manufactured in a factory and delivered to the site of its use). 
With respect to claims 16 and 168, it would have been obvious to one of ordinary skill in the art to provide a sample containment feature (overflow ring) with a volume that exceeds the volume of the sample containment ring to minimize the likelihood of blood spilling out of the device and potentially contaminating the spectroscopic apparatus (see Fig. 5a) with biohazardous material. Such a modification would satisfy the ratio recited in claim 168.
With respect to claims 27 and 28, the sample containment ring comprises a plurality of wells 716 (see Fig. 7a). To optimize transport of overflow from the well 714 to the overflow ring, it would have been obvious to one of ordinary skill in the art to provide the device with additional wells 716 such that the wells 716 completely encircle the sample contact area of the first plate 718. If such modification is made, then the device would comprise a plurality of wells 716 organized as one horizontal row, or a plurality of wells (wells 716 and overflow ring) organized as two or more radially-arranged rows, that encircle the sample contact area of the first plate 718.  
With respect to claim 29, the trench (overflow ring) comprises a continuous trench that encircles the sample contact area (see Fig. 7a).  
With respect to claims 30 and 31, the sample containment ring comprises a plurality of segmented trenches 716 that partially encircle the sample contact area (see Fig. 7a).  
With respect to claim 32, the wall 712 is positioned on the first plate, and it surrounds both sample contact areas in the closed configuration to impede overflow of the sample (see Figs. 5b and 7a). Naturally, the walls of the polygonally-shaped sample containment ring would also surround both sample contact areas in the closed configuration.
With respect to claim 33, the sample containment ring comprises a plurality of wells (wells 716 and overflow ring) situated around the sample contact areas to impede overflow of a sample in the closed configuration. 
With respect to claim 35, the sample containment ring comprises a trench (overflow ring) continuously surrounding the sample contact area, as discussed above. Regarding the width of the trench, while Samsoondar et al. do not disclose said width, based on the sample volume intended to be processed by the device (see [0201]), it would have been obvious to one of ordinary skill in the art to provide the trench with a width having a value that falls within the claimed range (i.e. less than 1000 microns). A trench having such a width would be suitable for retaining overflow of a sample having the disclosed exemplary volume.  
With respect to claim 45, the sample containment ring comprises a plurality of segmented trenches 716 that partially encircle the sample contact area, as discussed above. While Samsoondar et al. do not disclose the dimensions of the trenches, it would have been obvious to one of ordinary skill in the art to provide the trenches with conventional dimensions based on their intended use (transport overflow from well 714 to overflow ring), including a width ranging from 0.2 µm to 200 µm and a depth ranging from 0.2 µm to 20 µm, and a length such that the total length of the trenches range from 20 mm to 400 mm. Based on the disclosed size of the other features of the device as well as the capacity of the well 714 (see [0201]), the claimed dimensions are considered reasonable, and thus obvious, for the trenches 716.
With respect to claim 48, the sample containment ring 716 is a well, as discussed above, and it is a solid rectangle in shape (see Fig. 7a). 
With respect to claims 65 and 69, the sample is whole blood (see [0201]). Naturally, it contains a biomarker (e.g. DNA). 
With respect to claim 120, the system is intended to measure an analyte in blood (see abstract and [0017]). 
With respect to claims 121 and 123, the system detects a colorimetric (optical) signal (i.e. absorbance) (see abstract). 
With respect to claim 163, the first and second plates are connected by a hinge 710 that is a separate material to the plates, and the device is configured to be changed from the open configuration to the closed configuration by folding the plates along the hinge (see Fig. 5b).  
With respect to claims 166, the sample containment ring and the spacers 706 are integrated into the first plate by directly embossing the ring and the spacers into/onto the first plate (see [0203] disclosing that the device is made from a single plastic material).  
With respect to claim 167, the entire device is made from a plastic material such as polycarbonate (see [0203]).
With respect to claim 169, given that the limitation “sample contact area” is intangible, it can correspond to any region inside of the sample containment ring of the Samsoondar et al. device, including a region encompassing the claimed volume. 
 With respect to claims 170 and 172, the one or more containment features comprise a plurality of wells (wells 716 and overflow ring) that are organized as at least one row around the sample contact area (see Fig. 7a). 
With respect to claim 171, the spacers have a uniform height (see Fig. 7a). 
With respect to claim 173, the device comprises a plurality of segmented wells 176, as discussed above. While Samsoondar et al. do not disclose the dimensions of the wells, it would have been obvious to one of ordinary skill in the art to provide the wells with conventional dimensions based on their intended use (transport overflow from well 714 to overflow ring). Such provision would arrive at wells comprising a volume that falls within the claimed range. 
With respect to claim 174, the subject matter of the claim is directed to alternative features of the claimed invention (according to claim 1, the device can comprise a trench OR a well). Consequently, absent the claim specifying that the device actually comprises a trench, prior art need not teach the subject matter of the claim to reject the claims. In this case, because the Samsoondar et al. device comprises a well, it need not disclose the claimed trench.  
With respect to claim 175, because the one or more sample containment features comprises a recessed cavity, it does not touch the inner surface of plate 702 in the closed configuration. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL S HYUN whose telephone number is (571)272-8559. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PAUL S HYUN/Primary Examiner, Art Unit 1796